Title: Motion on Impressment of Supplies, [18 May] 1781
From: Continental Congress
To: 



[18 May 1781]
A motion was made by Mr. [James] Madison, seconded by Mr. [Joseph] Jones,
That the Board of War be, and are hereby, directed to transmit to Brigadier General Wayne, copies of the intelligence received yesterday, relating to the sailing of the British fleet from New York; and that General Wayne be, and he is hereby, authorised and directed, in case the supplies of provisions and forage necessary for the immediate march of the detachment under his command to the southern department cannot be otherwise obtained, to impress the same, and to report the amount thereof to the executives of the states within which the same shall be taken; such states to be credited therefor as part of the specific supplies due on the requisitions of Congress.
